                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-287-BO


DICK GORAN MALMGREN,                          )
   ~ Petitioner,                              )
                                              )
v.                                            )               ORDER
                                              )
LISHA CHEVONNE MALMGREN,                      )
     Respondent.                              )




       This matter comes before the Court on petitioner's notice of withdrawal of his emergency

motion for an order directing the U.S. Marshals to assist in the execution of the Court's February

7, 2019 judgment. [DE 42]. For good cause shown, the emergency motion is hereby

TERMINATED. Respondent is not required to respond to the emergency motion. As of this date,

the only motion that remains pending is petitioner's motion for a bill of costs,_ [DE 43].



SO ORDERED, this        ~0    day of February, 2019.




                                              ~13~
                                              CHIEF UNITED STATES DISTRICT JUDGE.
